l5iHf
                                ELECTRONIC RECORD




COA#       05-13-01620-CR                        OFFENSE:       22.01


           Robert Charles Thompson v. The
STYLE:     state of Texas                        COUNTY:        Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   219th Judicial District Court


DATE: 12/01/2014                 Publish: NO     TC CASES:      219-80385-2012




                           IN THE COURT OF CRIMINAL APPEALS


          Robert Charles Thompson v. The
STYLE:    State of Texas                             CCA#:
                                                                    issi-iy
         APPELLANT^                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         x*ru$*b^                                    JUDGE:

DATE:      rths/i                                    SIGNED:                            PC:_

JUDGE:                                               PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD